Per Cur.
The causes were noticed for trial, first in May
last, by the plaintiffs^ second in September last by defendants: they went off on the ground of absent witnesses; but this term the plaintiffs have not noticed the causes. For this reason, the rules to stay waste must be discharged. One ground of defence in these causes, was, that the deed on which plaintiffs claimed, was a forgery. The counsel for the defendants moved for leave to inspect it; which was ordered, and that it should be left for that purpose 3 months in the hands of the Chief Justice.